MEMORANDUM **
Gurmeet Singh Bhangu, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen proceedings and the BIA order summarily affirming an immigration judge’s (“IJ”) decision denying his application for asylum, and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s adverse credibility determination for substantial evidence, Malhi v. INS, 336 F.3d 989, 992 (9th Cir.2003), and review for abuse of discretion the denial of a motion to reopen, id. at 993. We deny the petitions for review.
Substantial evidence supports the agency’s adverse credibility determination based on material inconsistencies within Bhangu’s testimony and inconsistencies between his testimony and his supporting documents regarding the length of his detentions and when he received medical attention. See id. As the record does not compel the conclusion that Bhangu’s testimony was credible, he has not established eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
The BIA did not abuse its discretion in refusing to reopen Bhangu’s proceedings on the grounds that he failed to meet his burden to present clear and convincing evidence indicating a strong likelihood that his marriage is bona fide. See Malhi, 336 F.3d at 994.
PETITIONS FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.